Judgment of resentence, Supreme Court, New York County (Gregory Carro, J.), rendered October 18, 2006, convicting defendant, upon his plea of guilty, of violation of probation, and resentencing him to time served, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. In violation of this Court’s order of August 30, 2007 (2007 NY Slip Op 76544[U] [2007]), defendant has raised arguments in his pro se supplemental brief that are not restricted to issues related to the October 18, 2006 judgment of resentence; accordingly, we do not reach them.
Pursuant to Criminal Procedure Law § 460.20, defendant may apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court or to a Justice of *209the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within 30 days after service of a copy of this order.
Denial of the application for permission to appeal by the judge or justice first applied to is final and no new application may thereafter be made to any other judge or justice. Concur—Lippman, P.J., Mazzarelli, Friedman, Sweeny and Moskowitz, JJ.